    Case: 4:20-cv-01093-SPM Doc. #: 6 Filed: 08/24/20 Page: 1 of 3 PageID #: 42



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

KEVIN WARD, et al.,,                                       )
                                                           )
                   Plaintiffs,                             )
                                                           )
          v.                                               )             No. 4:20-cv-01093-SPM
                                                           )
STANLEY PAYNE, et al.,                                     )
                                                           )
                   Defendants.                             )

                                       MEMORANDUM AND ORDER

          This matter comes before the Court on its own motion. The complaint filed in this action

purports to be brought by two separate inmates, Kevin Ward and Morris Williams, who are both

incarcerated at the Eastern Reception, Diagnostic and Correctional Center in Bonne Terre,

Missouri. For the reasons discussed below, the Court will direct the Clerk of Court to strike

plaintiff Williams from this action. Furthermore, the Clerk of Court will be directed to open a new

prisoner civil rights case for plaintiff Williams, using this complaint.

                                                    Background

           On August 18, 2020, plaintiffs jointly filed a complaint with the Court. (Docket No. 1).

Plaintiffs seek to bring this civil action in forma pauperis, without prepayment of the required

filing fees, alleging civil rights violations under 42 U.S.C. § 1983. 1 (Docket No. 3). The complaint

names Warden Stanley Payne, Functional Unit Manager Ted Eaton, and Certified Corrections

Manager Sara Miller as defendants. The substance of the complaint is that plaintiffs have been

denied protective custody.




1   The Court notes that only plaintiff Ward has signed the motion for leave to proceed in forma pauperis.
    Case: 4:20-cv-01093-SPM Doc. #: 6 Filed: 08/24/20 Page: 2 of 3 PageID #: 43



                                                     Discussion

        As noted above, two prisoners have brought this joint civil action pursuant to 42 U.S.C. §

1983. This Court, however, does not permit multiple prisoners to join together in a single lawsuit

under Rule 20 of the Federal Rules of Civil Procedure. 2 See, e.g., Georgeo.ffv. Barnes, No. 2:09-

cv-14-ERW (E.D. Mo. May 18, 2009). There are several reasons for this. First, the Prison

Litigation Reform Act (PLRA) requires that "if a prisoner brings a civil action or files an appeal

in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee." 28 U.S.C.

§ l 9 l 5(b)(1 ). Multiple filing fees cannot be collected for one case filed by multiple plaintiffs.

Thus, the PLRA' s requirement that a prisoner pay the full fee for filing a lawsuit would be

circumvented in a multiple-plaintiff case subject to the PLRA. See 28 U.S.C. § 1914. As such, the

requirement of § l 9 l 5(b)( 1) that each prisoner pay the full amount of a filing fee requires

individual prisoners to bring separate suits, rather than file jointly under Rule 20. See Hubbard v.

Haley, 262 F.3d 1194 (11th Cir. 2001), cert. denied, 534 U.S. 1136 (2002).

         Second, courts have noted that "the impracticalities inherent in multiple-prisoner litigation

militate against the permissive joinder allowed by Rule 20." Hagwood v. Warden, 2009 WL

427396, at *2 (D. N.J. Feb. 19, 2009).

                  Among the difficulties noted by these courts are the need for each
                  plaintiff to sign the pleadings, and the consequent possibilities that
                  documents may be changed as they are circulated or that prisoners
                  may seek to compel prison authorities to permit them to gather to
                  discuss the joint litigation. [Other] courts have also noted that jail
                  populations are notably transitory, making joint litigation difficult.
                  A final consideration for [one court] was the possibility that
                  "coercion, subtle or not, frequently plays a role in relations between
                  inmates."


2Rule 20 allows pennissive joinder of plaintiffs in one action if "(A) they assert any right to relief jointly, severally,
or in the alternative with respect to or arising out of the same transaction, occurrence, or series of transactions or
occurrences; and (B) any question of law or fact common to all plaintiffs will arise in the action." Fed. R. Civ. P.
20(a)(I).

                                                            2
  Case: 4:20-cv-01093-SPM Doc. #: 6 Filed: 08/24/20 Page: 3 of 3 PageID #: 44



Id (quoting Swenson v. MacDonald, 2006 WL 240233, at *4 (D. Mont. Jan. 30, 2006)).

       Third, joinder of prisoners' claims under Rule 20 would allow prisoners to avoid the risk

of incurring strikes under 28 U.S.C. § 1915(g). That is, so long as one of the prisoners' claims is

viable, a strike cannot be imposed, because § 191 S(g) requires that an entire action be dismissed

to count as a strike. Prisoners may not circumvent the PLRA penalties associated with filing

frivolous actions by joining claims under Rule 20.

       For these reasons, the Court will not allow plaintiffs Ward and Morris to proceed jointly in

this action. As Ward has signed the instant complaint, as well as the motion for leave to proceed

in forma pauperis, the Court will strike plaintiff Morris from this case and order the Clerk of Court

to open a new case for him. Nothing in this Memorandum and Order should be construed as

precluding plaintiffs from cooperating to the extent that they are able, or as preventing

consolidation of their cases for trial if that becomes appropriate at a later date. Once plaintiff

Morris has been stricken from this case, this matter will proceed with plaintiff Ward only.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court is directed to STRIKE plaintiff

Morris Williams from this action.

       IT IS FURTHER ORDERED that the Clerk of Court shall open a new prisoner civil

rights case for plaintiff Morris Williams, using the complaint filed in the instant matter.

       IT IS FURTHER ORDERED that the Clerk of Court shall file a copy of this

Memorandum and Order in plaintiff Morris Williams's new case.

        Datedfnis~yof@~ ~~~
                                                  R6NNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE



                                                  3
